DETAILED CORRESPONDENCE
Status of the Claims
Claims 44-67 are pending.  Claim 44-55 and 59-64 stand withdrawn with traverse.  Claims 56-58 and 65-67 are under current examination.

All rejections not reiterated have been withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 56 and 65-67 are rejected under 35 U.S.C. 103 as being unpatentable over Tazuko (H07-196434; publication date: 08/01/1998; cited in the IDS filed 08/26/2019; citing the English Human Translation mailed on 03/11/2020) as evidenced by Renner et al. (US 8,574,564; issue date: 11/05/2013; of record) in view of Sagi et al. (US 2008/0199540; publication date 08/21/2008 of record), and further in view of Kauranen (US 2006/0257333; publication date: 11/16/2006; of record). 

Tazuko teaches a method of treating atopic dermatitis by applying powdered calcium carbonate (i.e. a plurality of calcium carbonate particles) derived from shell fossil and/or urchin and preferably derived from Chlamys islandica erythrocomata(para 0002, 0005, 0006, 0014).  Tazuko discloses the shell fossil derived calcium carbonate 
Tazuko does not disclose whether the calcium carbonate particles are stabilized synthetic amorphous calcium carbonate particles; however this was known in the prior art:  
Sagi discloses particles of stabilized amorphous calcium carbonate (abstract).  The stable ACC may be produced synthetically (0033).  Sagi discloses further that the ACC particles may be formulated as a suspension (para 0014, line 3).  Sagi’s particles have the benefit of being more water soluble than crystalline calcium carbonate (para 0002), therefore the calcium ion would be more available when the ACC particles contact water or an aqueous environment.  
It would have been prima facie obvious to use the synthetic stabilized amorphous calcium carbonate disclosed by Sagi in the method of Tazuko because one having 
Tazuko discloses further that the composition may be in the form of an ointment (0019), which embraces a non-aqueous vehicle and also discloses formulation of the calcium carbonate as a powder in a liquid (i.e. a suspension 0009); however, Tazuko does not expressly state that the ointment described therein is non-aqueous.
Sagi discloses further that the ACC particles may be formulated as a suspension and that the suspension may include a solvent such as vegetable oil (para 0014).  
Kauranen discloses that compositions comprising vegetable oil are beneficial for skin conditions including eczema (i.e. atopic dermatitis) and psoriasis because it has a softening effect (title and para 0019).  
The skilled Artisan would have been motivated to apply the ACC particles disclosed by Sagi in a vegetable oil carrier in order to provide additional benefit to the skin (Kauranen para 0019).  The skilled Artisan would have had a reasonable expectation of success in ameliorating atopic dermatitis when applying the ACC particles in an oil carrier to the affected skin because Tazuko indicates that the mineral powders may be applied in any type of topical carrier.  The examiner interprets this to indicate that the mineral powders merely need to contact the skin in order to exhibit improvement of atopic dermatitis.  
With respect to the limitation of instant claim 57 requiring the ACC particles to be insoluble in the non-aqueous liquid carrier, the vegetable oil carrier contains no water, and the examiner considers ACC particles to be insoluble in vegetable oil, absent evidence to the contrary, as this is disclosed by Sagi as an ingredient that can be used .  

Claim 57 is rejected under 35 U.S.C. 103 as being unpatentable over Tazuko (H07-196434; publication date: 08/01/1998; cited in the IDS filed 08/26/2019; citing the English Machine Translation) as evidenced by Renner et al. (US 8,574,564; issue date: 11/05/2013) in view of Sagi et al. (US 2008/0199540; publication date 08/21/2008 of record), and further in view of and Kauranen (US 2006/0257333; publication date: 11/16/2006; of record) as applied to claims 56 and 65-67 above, and further in view of Harris et al. (US 2008/0299228; publication date: 12/04/2008).  

With respect to instant claim 57, the stabilized ACC particles disclosed by Sagi contain ACC that is stabilized by association with an organic material (para 0005), thus they also contain an agent stabilizing the ACC in amorphous form.
None of the above references discloses the viscosity of the composition.
Harris discloses that compositions for application to the skin for treatment of conditions such as psoriasis (abstract) desirably have a viscosity of 100-20,000 cps in order to avoid dripping (para 0067).  One of ordinary skill in the art would have been motivated to formulate the Tazuko’s composition to have a viscosity of greater than 100 cps in order to avoid mess due to dripping of the composition while applying to the skin.  One of ordinary skill in the art would have had a reasonable expectation of success because methods to thicken topical compositions are well known in the art, and because Tazuko discloses that the calcium carbonate may be delivered in thick compositions such as ointments, creams, or lotions.  

Claim 58 is rejected under 35 U.S.C. 103 as being unpatentable over Tazuko (H07-196434; publication date: 08/01/1998; cited in the IDS filed 08/26/2019; citing the English Machine Translation) as evidenced by Renner et al. (US 8,574,564; issue date: 11/05/2013) in view of Sagi et al. (US 2008/0199540; publication date 08/21/2008 of record), and further in view of and Kauranen (US 2006/0257333; publication date: 11/16/2006; of record) as applied to claims 56 and 65-67 above, and further in view of Gobbi (WO 2005/097084; publication date: 10/20/2005; cited in the IDS filed on 05/03/2018).  

The relevant disclosures of Tazuko, Sagi, and Kauranen are set forth above.  None of these references expressly disclose the ailments required by instant claim 58.
Gobbi discloses that calcium salts including calcium carbonate may be used to treat psoriasis (abstract).
It would have been prima facie obvious to apply Tazuko’s method to a patient suffering from psoriasis because one of ordinary skill in the art would have recognized this method to be suitable based on Gobbi’s disclosure that calcium salts including calcium carbonate are indicated in treatment of psoriasis.  Please refer to MPEP 2144.07.  

Response to Arguments
Applicant's arguments filed 03/30/2021 have been fully considered but they are not persuasive.

On page 10 of the remarks, Applicant states that Tazuko clearly discloses at para 0002 that not all sources of calcium carbonate may be used.  On page 10, Applicant states that Tazuko states that calcium carbonate is not typically used as a therapeutic agent.  Applicant argues that according to the examiner the motivation to combine 
The statement that Tazuko discloses that not all sources of calcium carbonate may be used and that the source of calcium carbonate must be of biogenic origin mischaracterizes Tazuko.  Tazuko discloses that calcium carbonate derived from the fossil shells according to their invention show improved efficacy over calcium carbonate derived from mineral sources; however, Tazuko expressly states that mineral sources of calcium carbonate have been used conventionally in the past.  Furthermore, Tazuko states “it is certainly possible to use a powder obtained from the calcium carbonate existing as a mineral in the nature” (0002).  The shell fossil-derived source of calcium carbonate is described as an improvement over other sources.  "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994).  In the instant case, the obviousness conclusion is based upon the premise that one having ordinary skill in the art would recognize any source of calcium carbonate has having efficacy in treating skin conditions such as atopic dermatitis, (and psoriasis in view of Gobbi).  With regard to Applicant’s argument that Tazuko does not provide motivation, in response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the obviousness conclusion is based upon the fact that one having ordinary skill would expect that any source of calcium carbonate should have efficacy against atopic dermatitis when applied topically.  

Conclusion
No claims are allowed.  
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
                                                                                                                                                     Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE PEEBLES whose telephone number is (571)272-6247.  The examiner can normally be reached on Monday through Friday: 9 am to 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KATHERINE PEEBLES/           Primary Examiner, Art Unit 1617